REASONS FOR ALLOWANCE



1.	Claims 1, 2, 5, 8-10, 13, 14, 17 and 18 allowed.



2.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Yang, Lai and the other cited references no longer teach of the claimed invention as a whole.

Please note significant elements, such as the layering of elements, namely the layering the transparent conductive layer being disposed under the upper-light shielding layer, wherein the bank layer is disposed overlaid in a pixel contact hole that the sides of the upper light-shielding layer are separated from an organic layer, and wherein each pixel driving circuit includes a driving transistor connected to the corresponding light-emitting element, and the upper light-shielding layer is disposed on a drain electrode of the driving transistor in the pixel contact hole.

To clarify, Yang and Lai teach of various layering, but in the same level of detail of Claim 1. Similar reasoning is applied to Claim 10 as well.

Conclusions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621